    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 ALFRED DEWAYNE BROWN.

               Plaintiff,

        v.
                                                  Civil Action No. 4:17-CV-01749
 CITY OF HOUSTON, TEXAS,
 HARRIS COUNTY, TEXAS,
 KIM OGG, in her official capacity,
 BRECK MCDANIEL,
 TED C. BLOYD, AND
 D.L. ROBERTSON,

               Defendants.



      PLAINTIFF’S OPPOSITION TO DEFENDANT HARRIS COUNTY’S
               SECOND MOTION TO DISMISS KIM OGG

       Defendant Harris County’s fourth and latest motion to dismiss, which is a recast of

its last motion to dismiss, misconstrues relevant precedent, ignores the law of the case and

improperly moves for dismissal of another defendant. For all these reasons, the motion to

dismiss (Dkt. No. 93) should be denied in its entirety.

                              PROCEDURAL HISTORY

       In 2005, Plaintiff Alfred Dewayne Brown was wrongfully convicted of the capital

murder of Officer Charles Clark and was sentenced to death. (Compl. ¶¶ 24, 32.) After he

spent twelve years in prison—ten on death row—Mr. Brown was exonerated and released

in 2014. (Compl. ¶¶ 140-141.) Among other evidence, it was revealed that phone records
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 2 of 16



corroborating Mr. Brown’s alibi, which the District Attorney’s Office had reviewed prior

to trial, had been withheld from Mr. Brown’s defense team and was removed from the files

of the Harris County District Attorney and the Houston Police Department. (Compl. ¶ 126;

Dkt. No. 76, Ex. 1 at 22.) These critical records were “found” in the garage of Defendant

McDaniel, a Houston Police Department homicide detective, ten years later. (Compl. ¶

127.) Plaintiff’s conviction was vacated, and eight months later the DA’s Office dismissed

the criminal case against him and he was released from prison. (Compl. ¶¶ 12, 142.)

      Plaintiff filed his Complaint on June 8, 2017, asserting claims, inter alia, against

Defendants Harris County and Kim Ogg, the current Harris County District Attorney, in

her official capacity, under 42 U.S.C. § 1983 for unconstitutional policies, customs and

practices. (Dkt. No. 1.) Defendants Ogg and Harris County filed a motion to dismiss on

September 5, 2017. (Dkt. No. 9.) On December 26, 2017, the Court issued a Memorandum

and Opinion granting in part and denying in part the motions. (Dkt. No. 39.) The Court

dismissed claims against Defendants Harris County and Ogg based on failures to

adequately train in Brady obligations. (Dkt. No. 39 at 26-27.) The Court allowed Monell

claims against Defendants Harris County and Ogg for their unconstitutional “do whatever

it takes” custom or policy.1 On January 23, 2018, Defendants Harris County and Ogg filed

a motion for reconsideration (Dkt. No. 46), which was denied on March 15, 2018. (Dkt.

No. 56).



1
  Defendants City of Houston, McDaniel, Bloyd and Robertson also moved to dismiss, and
the Court also allowed certain of the claims against those Defendants to proceed. (Dkt.
No. 39.)


                                            2
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 3 of 16



       On May 2, 2018, Defendant Ogg announced that she had appointed an independent

investigator, Attorney John Raley, to conduct a review of the criminal case against Mr.

Brown to determine whether he is “actually innocent.” (Press Release, Harris County

District Attorney Kim Ogg, DA Ogg Announces Review of Alfred Brown Case (May 2,

2018) (https://app.dao.hctx.net/da-ogg-announces-review-alfred-brown-case). On May 8,

2018, Defendant Harris County filed a motion to dismiss accusing Mr. Brown of dishonesty

in his habeas proceedings and proclaiming his guilt.2 (Dkt. No. 61.) Defendant Harris

County originally initially filed a motion to dismiss Defendant Kim Ogg—its third motion

to dismiss3—on May 11, 2018. (Dkt. No. 65.)

       The Court held a Status Conference on May 14, 2018, to address several pending

issues. (Dkt. No. 66.) During the conference, the Court stayed and administratively closed

this case pending the independent investigation into Mr. Brown’s criminal case. (Dkt. No.

66.) During that conference, the Court also orally denied Defendant Harris County’s

second motion to dismiss (Dkt. No. 61) because, inter alia, it required conversion to a

motion for summary judgment and was thus premature at this stage in the litigation. (Dkt.

No. 66.) Defendant Harris County filed an amended motion to dismiss on May 20, 2018.

(Dkt. No. 67.) Plaintiff filed his response in opposition on May 21, 2018 (Dkt. No. 68) and

Defendant Harris County replied on May 23, 2018. (Dkt. No. 69). Given the stay and

administrative closure of this case, on May 30, 2018, the Court denied Defendant Harris


2 Mr. Brown soundly denies the defamatory accusations advanced by Harris County in that
motion and will controvert them when those issues are properly before the Court.
3
  Defendant Harris County has brought three motions to dismiss and a motion for
reconsideration, in addition to the instant, renewed motion to dismiss.


                                            3
       Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 4 of 16



County’s motion to dismiss and amended motion to dismiss without prejudice. (Dkt. No.

72).

        On March 1, 2019, the independent investigation was complete and the Report of

Special Prosecutor Raley was available. In his report, Prosecutor Raley concluded that Mr.

Brown’s “case meets the legal definition of ‘actual innocence.’” (Dkt. No. 76 at Ex. 1, 83.)

On May 9, 2019, Plaintiff filed a Request for Wrongful Imprisonment Compensation with

the Office of the Comptroller of the State of Texas, pursuant to the State’s Tim Cole Act.

On May 28, 2019, the Court granted the parties’ second request for an extension of the

time to move to lift the stay, because the Comptroller had not yet ruled on Mr. Brown’s

petition. (Dkt. No. 80.) On June 24, 2019, the Comptroller denied Mr. Brown’s petition.

(Dkt. No. 81, Ex. 1.) As such, on June 27, 2019, Plaintiff moved to lift the stay. (Dkt. No.

81.) On July 15, 2019, the stay was lifted. (Dkt. No. 87.)

        On August 20, 2019, Defendant Harris County filed the subject motion to dismiss

Kim Ogg. (Dkt. No. 93.) The subject motion is essentially a renewal of Defendant Harris

County’s May 11, 2018 motion to dismiss (Dkt. No. 65) and May 20, 2018 amended

motion to dismiss (Dkt. No. 67), which were dismissed without prejudice. (Dkt. No. 72.)

For the reasons set forth herein, Defendant Harris County’s motion should be denied with

prejudice.

                                   LEGAL STANDARD

        A complaint should only be dismissed if it does not “contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,



                                              4
     Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 5 of 16



570 (2007)). In evaluating the complaint, the court “accepts ‘all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff.’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir.2007) (quoting Martin K. Eby Constr. Co. v. Dall. Area

Rapid Transit, 369 F.3d 464, 467 (5th Cir.2004)). A complaint need not contain “detailed

factual allegations” so long as the allegations “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555.

       To the extent the Court entertains Defendant Harris County’s alternative request to

treat the subject motion as one for summary judgment, the standard is different. Under

Federal Rule of Civil Procedure 56(a), the Court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” If this Court were to decide this motion on

summary judgment grounds, the inferences to be drawn from the underlying facts must be

viewed in the light most favorable to Mr. Brown. See United States v. Diebold, Inc., 369

U.S. 654, 655, 82 S. Ct. 993, 994, 8 L. Ed. 2d 176 (1962) (“On summary judgment the

inferences to be drawn from the underlying facts . . . must be viewed in the light most

favorable to the party opposing the motion.”)

       Under either the motion to dismiss or the summary judgment analysis, Defendant

Harris County’s now fourth attempt at dismissing claims against Defendant Ogg should be

denied with prejudice. As explained in detail below, Plaintiff’s Complaint sets forth a

viable claim and, though Defendant Ogg was sued in her individual capacity, the claims

against her do not require dismissal and should proceed alongside the claims against

Defendant Harris County.



                                              5
     Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 6 of 16



                                         ARGUMENT

I.     Defendant Harris County Lacks Standing To Move To Dismiss Defendant Ogg.

       First, Harris County lacks standing to bring a motion to dismiss on behalf of another

defendant, Kim Ogg. A party may move, pursuant to Fed. R. Civ. P. 12(b)(6), for dismissal

of claims against it. The federal rules do not allow, however, for a 12(b)(6) defense to be

asserted by one defendant on behalf of another.

       Indeed, throughout this litigation, Defendant Harris County has been wholly

inconsistent about its relationship with Defendant Ogg. In its January 2018 Motion for

Reconsideration, it emphatically asserted that “Harris County cannot be liable for the

prosecutorial customs, policies, or practices of an independently elected district attorney.” (Dkt.

No. 46 at 3.) The original filing of the instant motion appeared to argue that Defendant Ogg

is simply an agent of Harris County, stating that “Plaintiff’s official capacity claim against

Ogg is redundant to his claim against Harris County,” because “the governmental entity

employing a particular official is responsible for a judgment in an official capacity

lawsuit.” (Dkt. No. 65 at 3.) In its amended motion, however, Defendant Harris County

specifically denounced any relationship to Defendant Kim Ogg by claiming the State of

Texas is the “proper defendant” for the claims against Defendant Ogg in her official

capacity. (Dkt. No. 67 at Fn. 2.) In the subject motion to dismiss, Defendant Harris County

reiterates that “the state is the proper party,” before acknowledging in the same carefully

hidden footnote that “the Court has categorized the case as stating claims related to




                                                6
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 7 of 16



administrative or managerial duties attributable to the county.” (Dkt. No. 93 at Fn. 7).4

The continued argument by Defendant Harris County that the State and not the County is

the proper defendant is not only inconsistent with this Court’s previous rulings, but also

conflicts with its underlying motion. It continues to disavow any relationship with, and

therefore purported authority to represent, Defendant Ogg in this litigation, including the

subject motion to dismiss.

       Moreover, the events since Defendant Harris County’s initial attempts to dismiss

Defendant Ogg make it clear that Defendants Harris County and Ogg have conflicting

positions, if not conflicting interests, as to this litigation. Defendant Ogg appointed a

special prosecutor to conduct an independent investigation to determine whether her office

will declare Mr. Brown “actually innocent” of capital murder. Less than a week after she

announced the appointment, Defendant Harris County filed its flatly accusatory motion to

dismiss. (Dkt. No. 61.) That motion is nothing short of libelous, as it claims outright that

Mr. Brown is guilty of the crime for which he was exonerated. Thereafter, Mr. Brown was

found “actually innocent” by the Special Prosecutor appointed by Defendant Ogg, a finding

Defendant Ogg accepted and acted upon. (Dkt. No. 76 at Ex. 1, 83.) These contradictory




4
  Mr. Brown objects to the County’s characterization of this Court’s holding. Indeed, the
Court expressly disagreed with the County’s attempt to “draw the liability line between
anything related to a County District Attorney prosecuting cases and performing
‘administrative tasks, such as providing offices and supplies,’” and held instead that
“Brown’s allegations are sufficient to form a plausible basis to state a claim for Monell
liability against Harris County for policies, practices, and customs, not for actions taken
only prosecuting a case.” (Dkt. No. 56 at 10.)


                                             7
      Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 8 of 16



actions by Defendants Harris County and Ogg reveal an irreconcilable conflict between

their positions in this litigation.

II.    Defendant Harris County’s Motion Should Be Denied Because Its Argument
       Is Not Supported By Case Law.

       While the reasoning advanced in Defendant Harris County’s brief is a little unclear,

it appears to argue either (1) that the claims against Defendant Ogg must be dismissed

because they are redundant of the claims against Harris County or (2) that the claims

against Defendant Ogg must be dismissed because they are entitled to Eleventh

Amendment Immunity as claims against the State of Texas. As explained below, both

arguments are plainly erroneous, based on relevant case law and the law of the case.

Accordingly, the motion to dismiss should be denied with prejudice.

       A.      The Law Does Not Counsel Dismissal Of Official Capacity Claims
               Against a Municipal Official.

       There is no basis for Defendant Harris County’s apparent argument that the claims

against Defendant Ogg should be dismissed because they are redundant of the claims

against Harris County. While it is true that an official capacity claim is considered a claim

against an individual’s office, that does not warrant—or even counsel—dismissal of the

claim against Defendant Ogg in her official capacity as Harris County District Attorney.

Claims against an individual in her official capacity routinely proceed alongside claims

against the entity employing her. Indeed, Defendant Harris County has not cited, in any

of the three renditions of its instant motion, a single case where a court did what Defendant




                                             8
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 9 of 16



requests here—dismissal of an official capacity claim against a named District Attorney as

redundant, while the case against the corresponding county proceeds.

       As an initial matter, in its latest attempt to dismiss Defendant Ogg on the grounds

that her claims are redundant, Defendant Harris County has misleadingly cited a litany of

inapposite cases. It cites Jacobs v. Port Neches Police Dep’t, 915 F. Supp. 842, 844 (E.D.

Tex. 1996), which recommends dismissal of the Jefferson County District Attorney’s

Office on the grounds that it is not a legal entity capable of being sued. Unlike in Jacobs,

here, Defendant Ogg is a legal entity capable of being sued. Indeed, the Jacobs court

specifically found the complaint deficient because it “does not name individual agents

working within the office; only the entity itself is named.” Jacobs, 915 F. Supp. at 844.

       It also cites Bender v. Williamsport Area Sch. Dist., which held that a school board

member had no standing to appeal a judgment in his individual capacity, when he had been

sued in his official capacity. 475 U.S. 534, 543, 106 S.Ct. 1326, 1332, 89 L. Ed. 2d 501

(1986) (footnote omitted) (“Since the judgment against Mr. Youngman was not in his

individual capacity, he had no standing to appeal in that capacity.”). Here, unlike in

Bender, no appeal is at issue, this does not involve the distinction between Defendant Ogg’s

individual and official capacities, and it is not even Defendant Ogg who is seeking her

dismissal, it is Defendant Harris County.

       It cites Beckendorff v. City of Hempstead, which held that a judge and two

commissioners lacked the necessary capacity to appeal from a judgment because they no

longer held their offices and, thus, were divested of their official authority. 497 S.W.3d

530, 534 (Tex. App. 2016). Indicating that an appeal would have been appropriate had the



                                             9
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 10 of 16



former officials remained in office at the time of appeal, the Beckendorff Court explained:

“We express no opinion about the merits of the former officials’ complaints about the post-

trial procedures followed with respect to the settlement of the case and the entry of an

agreed final judgment with the jury verdict attached.” Id. Here, unlike in Beckendorff,

there is no appeal, Defendant Ogg is the correct defendant only because she is currently in

office, and Defendant Ogg is not the party moving for her dismissal.

       Perhaps most disturbing, Defendant Harris County also misleadingly cites an

unpublished opinion, Perez v. Harris County, 26 F.3d 1119 (5th Cir. 1994). The Perez

Court determined that summary judgment was appropriate in favor of Harris County

because none of the problems in the jail were shown to have contributed to the death at

issue. Id. at *4. Because the claims against the sheriff in his official capacity were identical

to the claims against Harris County, and summary judgment would be granted on those

claims, the Perez Court found summary judgment was also appropriate against the sheriff

in his official capacity. Id. at *5. The Court did not—as Defendant Harris County would

have this Court believe—find that the sheriff should be dismissed merely because he was

sued in his official capacity.

       Cases where a plaintiff sues both a governmental entity and one of its officials as

the Plaintiff has in suing both Defendants Harris County and Ogg abound. For example,

in Bennett v. Pippin, which was cited by Defendant Harris County (Dkt. No. 93 at 4), the

county became a party to suit upon reinstatement of a claim against the sheriff in his official

capacity. 74 F.3d 578 (5th Cir. 1996). The official capacity claim against Defendant Ogg

can and should proceed as a claim against the office of the Harris County District Attorney,



                                              10
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 11 of 16



in addition to the claim against Defendant Harris County. Here, the reasons to retain both

Defendants are exacerbated by Defendant Harris County’s continued attempts to disavow

its relationship to the District Attorney’s Office, and by the apparent conflict between the

positions of Defendants Harris County and Ogg, in her official capacity as Harris County

District Attorney, with respect to the issues underlying the instant lawsuit.

       Moreover, Defendant Harris County does not cite a single case where a defendant

sued in her official capacity was dismissed simply because an official capacity claim

constitutes a claim against the office itself. Indeed, in Kentucky v. Graham, the very first

case cited by Defendant Harris County (Dkt. No. 93 at 3) for the proposition that Plaintiff’s

claims against Defendant Ogg are redundant, the primary holding is that any judgment

obtained against an individual in her official capacity cannot be collected from the

individual, but rather comes from the coffers of the governmental entity they represent.

Accordingly, the rights and defenses available to the governmental entity—namely, the

immunities—are also available to an individual sued in her official capacity.

       In Kentucky v. Graham, the official capacity claim against the Commissioner of the

Kentucky State Police was dismissed because, as an officer of the State, he was entitled to

Eleventh Amendment Immunity. 473 U.S. 159, 105 S. Ct. 3099 (1985). Multiple cases

cited by Defendant Harris County in its efforts to dismiss Defendant Ogg adhere to the

holding in Kentucky v. Graham. In McCarthy ex rel. Travis v. Hawkins, cited in Defendant

Harris County’s previous amended motion to dismiss (Dkt. No. 67 at 2), the Fifth Circuit

allowed the official capacity claims because the Eleventh Amendment did not bar suit

against the state and the official capacity Defendants “are therefore representing their



                                             11
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 12 of 16



respective state agencies.” 381 F.3d 407, 414 (5th Cir. 2004). In Brandon v. Holt, also

cited in Defendant Harris County’s previous amended motion to dismiss (Dkt. No. 67 at

3), the Supreme Court made clear that an individual sued in his official capacity is not

entitled to qualified immunity because “a judgment against a public servant ‘in his official

capacity’ imposes liability on the entity that he represents” and governmental entities are

not entitled to qualified immunity. 469 U.S. 464, 471, 105 S. Ct. 873, 878 (1985). In

Nueces Cty. v. Ferguson, cited by Defendant Harris County in its subject motion (Dkt. No.

93 at 3-4), the defendant sheriff was dismissed from the case because he was entitled to

sovereign immunity, as was the County who employed him. 97 S.W.3d 205, 215–16 (Tex.

App. 2002). In Will v. Michigan Dep’t of State Police, cited in Defendant Harris County’s

previous amended motion to dismiss (Dkt. No. 67 at 2), the official capacity claims against

the Director of the State Police were dismissed because they were entitled to Eleventh

Amendment immunity, just as the State was. 491 U.S. 58, 109 S. Ct. 2304, (1989).

       This line of cases stands for the exact opposite proposition for which Defendant

Harris County cites it. It demonstrates that suits against individuals in their official

capacity may proceed unless they are barred by some immunity held by the governmental

entity they represent. That is not the case here, and the claims against Defendant Ogg in

her official capacity should, therefore, proceed.

       B.     The Claims Against Defendant Ogg Should Not Be Dismissed As
              Claims Against The State Because The Court Has Repeatedly Held
              That Harris County, Not the State, Is The Proper Party To Answer For
              The Actions Of The District Attorney In This Case.

       Defendant Harris County also appears to speciously argue that Defendant Ogg must




                                             12
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 13 of 16



be dismissed because she is immune from suit, as an officer of the State. In so doing,

Defendant has coyly dropped into a footnote a key element of this argument—the

conclusory statement that the State of Texas, not Harris County, is the appropriate party to

answer for Ms. Ogg. (Dkt. No. 93 at Fn. 7.) That claim directly contradicts the law of the

case and attempts to rehash—for the fourth time—an argument that the Court has squarely

rejected twice. Even Defendant Harris County admits that it is arguing against this Court’s

order: “Accordingly, the state is the proper party. However, the Court has categorized this

case as stating claims related to administrative or managerial duties attributable to the

county.”5 (Dkt. No. 93 at Fn. 7.)

       The Court has specifically held that Defendant Harris County—not the State—is

responsible for the District Attorneys’ Office’s “do whatever it takes” policies that Mr.

Brown has pled. The Court’s December 26, 2017 Memorandum and Opinion held that

Defendants Harris County and Ogg may be held liable under a Monell theory of liability,

and that Plaintiff sufficiently alleged a municipal liability claim against the Defendant

County. (Dkt. No. 39 at 21-24.) In its March 15, 2018 Memorandum and Opinion Denying

Motion for Reconsideration, the Court again explained that “Brown’s allegations are

sufficient to form a plausible basis to state a claim for Monell liability against Harris

County for policies, practices, and customs, not for actions taken only prosecuting a case.”

(Dkt. No. 56 at 10.)     Moreover, the Court has held that Defendant Ogg, and her

predecessors in office, constituted final policymakers who promulgated the “do whatever


5
 As explained supra at footnote 4, this is a reductive mischaracterization of the Court’s
holding.


                                            13
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 14 of 16



it takes” policy of which he complains. (Dkt. Nos. 39 and 56.)

       As Defendant Ogg is an officer of Harris County, and not of the State of Texas, for

purposes of the instant lawsuit, she is not entitled to Eleventh Amendment immunity and

should not be dismissed.

                                     CONCLUSION

       Plaintiff is the master of his complaint, and he has named Defendant Ogg, in her

official capacity. This Court has already held that Plaintiff has stated plausible and

cognizable claims stated against her. Defendant Harris County does not have standing to

move for the dismissal of Defendant Kim Ogg, nor does it advance any persuasive

argument for her dismissal. For these reasons, Plaintiff respectfully requests that the Court

deny Defendant Harris County’s Second Motion to Dismiss Claims Kim Ogg with

prejudice.


Date: September 10, 2019
                                                                    Respectfully submitted,


                                                         __/s/ Catharine E. Edwards_____
                                                         Catharine E. Edwards, Esquire
                                                                California Bar No. 304137
                                                             North Carolina Bar No. 52705
                                                             Kristen L. Beightol, Esquire
                                                                 EDWARDS KIRBY, LLP
                                                        3201 Glenwood Avenue, Suite 100
                                                            Raleigh, North Carolina 27612
                                                                (919) 780-5400 Telephone
                                                                (919) 800-3099 Facsimile
                                                     E-Mail: cedwards@edwardskirby.com
                                                             kbeightol@edwardskirby.com
                                                                  *Admitted Pro Hac Vice




                                             14
Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 15 of 16



                                                  C. Dunham Biles, Esquire
                                               Texas State Bar No. 24042407
                                                   FOX ROTHSCHILD, LLP
                                                          Two Lincoln Centre
                                               5420 LBJ Freeway, Suite 1200
                                                    Dallas, Texas 75240-6215
                                                   (214) 231-5720 Telephone
                                                    (972) 404-0516 Facsimile
                                            E-Mail: cbiles@foxrothschild.com

                                  Attorneys for Plaintiff Alfred Dewayne Brown




                                  15
    Case 4:17-cv-01749 Document 98 Filed on 09/10/19 in TXSD Page 16 of 16



                            CERTIFICATE OF SERVICE

       I certify that on the 10th day of September, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record via the CM/ECF System and
served by electronic notice to all parties of record.


                                                By:    __/s/ Catharine E. Edwards_____
                                                       Catharine E. Edwards




                                           16
